Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Continued Prosecution Application
The request filed on October 29, 2021 for a Continued Prosecution Application (CPA) under 37 CFR 1.53(d) based on Application No. 29/716201 is acceptable and a CPA has been established.

Appendix to the Specification
The appendix to the specification has been cancelled and will not be included in the printed patent. It has been reviewed by the examiner and will remain part of the application file.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN T GINGRICH whose telephone number is (571)270-0218.  The examiner can normally be reached on Monday - Friday; 8:30 am - 4:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lilyana Bekic, can be reached on 571-272-26327425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN T GINGRICH/Primary Examiner, Art Unit 2921